Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (PG Pub 2015/0041772 A1) and Yamazaki (PG Pub 2003/0034497 A1).
Regarding claim 6, Han teaches a display device comprising: a first layer having flexibility (plastic layer 100, fig. 7, paragraph [0037]); a display unit (DA) over the first layer; a driver circuit (PA with a driving unit, paragraph [0037]) over the first layer; a sealing layer (190/191) over the display unit and the driver circuit; a cover layer (240/241) over the sealing layer, a conductive layer (230/231 of 300, paragraph [0055], figs. 7,9,12) over the cover layer; and a second layer having flexibility (plastic layer 500, paragraph [0037]) over the conductive layer, wherein, in a plan view, the conductive layer is provided so as to surround (300, figs. 9 and 12) the display unit, the driver circuit.  
Han does not teach an external connection terminal over the first layer.
In the same field of endeavor, Yamazaki teaches an external connection terminal (306, fig. 5A to 5C and fig. 6B) over the first layer (302), and an electrode (conductive resin 312, fig. 5C, paragraph [0150]), in which the electrode forms an outermost surface of the external connection terminal, for the benefit of providing controller and source voltage to the pixels and driving circuits (paragraph [0147]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include an external connection terminal over the first layer for the benefit of providing controller and source voltage to the pixels and driving circuits.
Han in view of Yamazaki teaches “the conductive layer is provided so as to surround…the external connection terminal” because Han teaches layer 300 is to go around the entire perimeter of the display (figs. 7, 9,12) and extend between the two substrates 100 and 500 (fig. 7).  Thus, electrode 312 of Yamazaki must have reached inside the area surrounded by the conductive layer (in 300 of Han) to connect to the circuit elements to provide controller and source voltage to the pixels and driving circuits.
Regarding claim 8, Han teaches the display device according to claim 6, wherein the conductive layer is provided as a plurality of islands (300, fig. 9).  
Regarding claim 9, Han teaches the display device according to claim 6, wherein the conductive layer is provided as a plurality of parallel lines (300, fig. 12).  
Regarding claim 10, Han teaches the display device according to claim 6, further comprising a transistor (TFT, fig. 7) and a light-emitting element (LED 200) electrically connected to the transistor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 8-10 have been considered but they are not persuasive.  See rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899